EXHIBIT 10.1

PROMISSORY NOTE
(Real Estate Term Loan)

 

Date:  December 13, 2005

[   ] Renewal

Amount:  $1,029,000.00

Maturity Date:   November 30, 2010

 

Lender:

Bank of America, N.A.
700 Louisiana, 7th Floor

Houston, Texas  77002

Borrower:

TOR Minerals International, Inc.
722 Burleson Street
P. O. Box 2544
Corpus Christi, Nueces County, Texas 78403

FOR VALUE RECEIVED, the undersigned Borrower unconditionally promises to pay to
the order of Lender, its successors and assigns, without setoff, at its offices
indicated at the beginning of this Note or at such other place as may be
designated by Lender, the principal amount of One Million Twenty Nine Thousand
and 00/100 Dollars ($1,029,000.00) or so much thereof as may be advanced from
time to time in immediately available funds, together with interest computed
daily on the outstanding principal balance hereunder, at an annual interest
rate, and in accordance with the payment schedule, indicated below.


1.                  RATE [PRIME RATE]

The interest rate is a rate per year equal to the Lender’s Prime Rate. The Prime
Rate is the rate of interest publicly announced from time to time by the Lender
as its Prime Rate (the “Index”).  The Prime Rate is set by the Lender based on
various factors, including the Lender’s costs and desired return, general
economic conditions and other factors, and is used as a reference point for
pricing some loans.  The Lender may price loans to its customers at, above, or
below the Prime Rate. Any change in the Prime Rate shall take effect at the
opening of business on the day specified in the public announcement of a change
in the Lender’s Prime Rate.  The Index is not necessarily the lowest rate
charged by Lender on its loans and is set by Lender in its sole discretion. If
the Index becomes unavailable during the term of this loan, Lender shall
substitute an index determined by Lender to be comparable, in its sole
discretion, and will notify Borrower accordingly.  Lender will tell Borrower the
current Index rate upon Borrower’s request.


2.                  USURY SAVINGS CLAUSE

Notwithstanding any provision of this Note, Lender does not intend to charge and
Borrower shall not be required to pay any amount of interest or other charges in
excess of the maximum permitted by applicable law.  Borrower and Lender agree
that the total amount of interest contracted for, charged, collected or received
by Lender under this Agreement shall not exceed the Maximum Lawful Rate (as
defined in the Loan Agreement defined below).  To the extent, if any, that
Chapter 303 of the Texas Finance Code (the “Finance Code”) is relevant to Lender
for purposes of determining the Maximum Lawful Rate, the parties elect to
determine the Maximum Lawful Rate under the Finance Code pursuant to the “weekly
ceiling” from time to time in effect, as referred to and defined in §
303.001-303.016 of the Finance Code; subject, however, to any right Lender
subsequently may have under applicable law to change the method of determining
the Maximum Lawful Rate. 

Term Loan

--------------------------------------------------------------------------------



3.                  ACCRUAL METHOD

Unless otherwise indicated, interest at the Rate set forth above will be
calculated by the 365/360 day method (a daily amount of interest is computed for
a hypothetical year of 360 days; that amount is multiplied by the actual number
of days for which any principal is outstanding hereunder).


4.                  RATE CHANGE DATE

Any Rate based on a fluctuating index or base rate will change, unless otherwise
provided, each time and as of the date that the index or base rate changes.


5.                  PAYMENT SCHEDULE

All payments received hereunder shall be applied, first to the payment of any
expense or charges payable hereunder or under any other loan documents executed
in connection with this Note, then to interest due and payable, with the balance
applied to principal, or in such other order as Lender shall determine at its
option.


6.                  LEVEL PRINCIPAL PLUS ACCRUED INTEREST

The principal amount of this note shall be due and payable in 60 successive
monthly installments of $12,250.00 each, commencing on December 30, 2005 and
continuing on the 30th day of each successive month thereafter, and one final
installment of the balance remaining on November 30, 2010. Interest shall be due
and payable monthly, with the first payment to be made on December 30, 2005 and
continuing on the 30th day of each successive month thereafter.


7.                  DELINQUENCY CHARGE

Lender shall be entitled to charge a delinquency charge on commercial loans on
the amount of any installment or other amount in default for a period of not
less than 15 days, in a reasonable amount not to exceed 4% of the amount of the
delinquent installment, in addition to the interest provided for herein.


8.                  AUTOMATIC PAYMENT

Borrower has elected to authorize Lender to effect payment of sums due under
this Note by means of debiting Borrower’s account number 6110107387. This
authorization shall not affect the obligation of Borrower to pay such sums when
due, without notice, if there are insufficient funds in such account to make
such payment in full on the due date thereof, or if Lender fails to debit the
account.


9.                  REPRESENTATIONS, WAIVERS, CONSENTS AND COVENANTS

Term
Loan                                                                             
2

--------------------------------------------------------------------------------


Borrower and Lender have entered into that certain Second Amended and Restated
Loan Agreement dated December 21, 2004 (as amended, restated, or supplemented
from time to time, the “Loan Agreement”). Borrower represents that all of the
representations in the Loan Agreement are true and correct as of this date.
Borrower covenants that it will keep all of the covenants and agreements set
forth in the Loan Agreement. No waiver, consent, modification or amendment with
respect to this Note shall be effective without compliance with the provisions
of the Loan Agreement. Borrower, any endorser or guarantor hereof, or any other
party hereto (individually an “Obligor” and collectively “Obligors”) and each of
them jointly and severally: (a) waive presentment, demand, protest, notice of
demand, notice of intent to accelerate, notice of acceleration of maturity,
notice of protest, notice of nonpayment, notice of dishonor, and any other
notice required to be given under the law to any Obligor in connection with the
delivery, acceptance, performance, default or enforcement of this Note, any
endorsement or guaranty of this Note, or any other documents executed in
connection with this Note or any other note or other loan documents now or
hereafter executed in connection with any obligation of Borrower to Lender (the
“Loan Documents”); (b) consent to all delays, extensions, renewals or other
modifications of this Note or the Loan Documents, or waivers of any term hereof
or of the Loan Documents, or release or discharge by Lender of any of Obligors,
or release, substitution or exchange of any security for the payment hereof, or
the failure to act on the part of Lender, or any indulgence shown by Lender
(without notice to or further assent from any of Obligors), and agree that no
such action, failure to act or failure to exercise any right or remedy by Lender
shall in any way affect or impair the obligations of any Obligors or be
construed as a waiver by Lender of, or otherwise affect, any of Lender’s rights
under this Note, under any endorsement or guaranty of this Note or under any of
the Loan Documents; and (c) after default, agree to pay, on demand, all costs
and expenses of collection or defense of this Note or of any endorsement or
guaranty hereof and/or the enforcement or defense of Lender’s rights with
respect to, or the administration, supervision, preservation, or protection of,
or realization upon, any property securing payment hereof, including, without
limitation, reasonable attorney’s fees, including fees related to any suit,
mediation or arbitration proceeding, out of court payment agreement, trial,
appeal, bankruptcy proceedings or other proceeding, in such amount as may be
determined reasonable by any arbitrator or court, whichever is applicable.


10.              PREPAYMENTS

Prepayments may be made in whole or in part at any time on any principal
amounts, without premium or penalty.


11.              EVENTS OF DEFAULT

The occurrence of any Event of Default specified in the Loan Agreement, unless
cured within the time specified therein, shall constitute an Event of Default
under this Note.  The following are also events of default hereunder: (a) the
failure to pay or perform any obligation, liability or indebtedness of any
Obligor to Lender, or to any affiliate or subsidiary of Bank of America
Corporation, whether under this Note or any Loan Documents, as and when due
(whether upon demand, at maturity or by acceleration); (b) the failure to pay or
perform any other obligation, liability or indebtedness of any Obligor to any
other party; (c) the commencement of a proceeding against any Obligor for
dissolution or liquidation, the voluntary or involuntary termination or
dissolution of any Obligor or the merger or consolidation of any Obligor with or
into another entity; (d) the insolvency of, the business failure of, the
appointment of a custodian, trustee, liquidator or receiver for or for any of
the property of, the assignment for the benefit of creditors by, or the filing
of a petition under bankruptcy, insolvency or debtor’s relief law or the filing
of a petition for any adjustment of indebtedness, composition or extension by or
against any Obligor; (e) Borrower has given Lender any representation or
information which was, when it was made, false or materially misleading; (f) the
failure of any Obligor to timely deliver such financial statements, including
tax returns, other statements of condition or other information, as Lender shall
request from time to time; (g) the entry of a judgment against any Obligor which
Lender deems to be of a material nature, in Lender’s sole discretion; (h) the
seizure or forfeiture of, or the issuance of any writ of possession, garnishment
or attachment, or any turnover order for any property of any Obligor; or (i) the
failure of Borrower’s business to comply with any law or regulation controlling
its operation.


12.              REMEDIES UPON DEFAULT

Term
Loan                                                                             
3

--------------------------------------------------------------------------------


The effect of the occurrence of any Event of Default under this Note shall be as
specified in the Loan Agreement.  In addition, upon the occurrence of an Event
of Default which is not cured within the time specified therein, (a) the Rate of
Interest on this Note shall be increased, from and after such date, to the Prime
Rate plus 4.0% per annum, not to exceed the maximum rate allowed by law
(“Default Rate”) and (b) the entire balance outstanding under this Note and all
other obligations of Borrower to Lender shall, at the option of Lender, become
immediately due and payable, and any obligation of Lender to permit further
borrowing under this Note shall immediately cease and terminate.  The provisions
herein for a Default Rate shall not be deemed to extend the time for any payment
hereunder or to constitute a grace period giving Obligors a right to cure any
default.  At Lender’s option, any accrued and unpaid interest, fees or charges
may, for purposes of computing and accruing interest on a daily basis after the
due date of the Note or any installment thereof, shall be deemed to be a part of
the principal balance, and interest shall accrue on a daily compounded basis
after such date at the Default Rate provided in this Note until the entire
outstanding balance of principal and interest is paid in full.  Upon a default
under this Note, Lender is hereby authorized at any time, at its option and
without notice or demand, to set off and charge against any deposit accounts of
any Obligor (as well as any money, instruments, securities, documents, chattel
paper, credits, claims, demands, income and any other property, rights and
interests of any Obligor), which at any time shall come into the possession or
custody or under the control of Lender or any of its agents, affiliates or
correspondents, any and all obligations due hereunder. Additionally, Lender
shall have all rights and remedies available under each of the Loan Documents,
as well as all rights and remedies available at law or in equity.


13.              NON-WAIVER

The failure at any time of Lender to exercise any of its options or any other
rights hereunder shall not constitute a waiver thereof, nor shall it be a bar to
the exercise of any of its options or rights at a later date.  All rights and
remedies of Lender shall be cumulative and may be pursued singly, successively
or together, at the option of Lender.  The acceptance by Lender of any partial
payment shall not constitute a waiver of any default or of any of Lender’s
rights under this Note.  No waiver of any of its rights hereunder, and no
modification or amendment of this Note, shall be deemed to be made by Lender
unless the same shall be in writing, duly signed on behalf of Lender; each such
waiver shall apply only with respect to the specific instance involved, and
shall in no way impair the rights of Lender or the obligations of Obligors to
Lender in any other respect at any other time.


14.              APPLICABLE LAW, VENUE AND JURISDICTION

Borrower agrees that this Note shall be deemed to have been made in the State of
Texas at Lender’s address indicated at the beginning of this Note and shall be
governed by, and construed in accordance with, the laws of the State of Texas. 
In any litigation in connection with or to enforce this Note or any endorsement
or guaranty of this Note or any Loan Documents, Obligors, and each of them,
irrevocably consent to and confer personal jurisdiction on the courts of the
State of Texas or the United States courts located within the State of Texas. 
Nothing contained herein shall, however, prevent Lender from bringing any action
or exercising any rights within any other state or jurisdiction or from
obtaining personal jurisdiction by any other means available under applicable
law.


15.              PARTIAL INVALIDITY

The unenforceability or invalidity of any provision of this Note shall not
affect the enforceability or validity of any other provision herein and the
invalidity or unenforceability of any provision of this Note or of the Loan
Documents to any person or circumstance shall not affect the enforceability or
validity of such provision as it may apply to other persons or circumstances.

Term
Loan                                                                             
4

--------------------------------------------------------------------------------



16.              BINDING EFFECT

This Note shall be binding upon and inure to the benefit of Borrower, Obligors
and Lender and their respective successors, assigns, heirs and personal
representatives, provided, however, that no obligations of Borrower or Obligors
hereunder can be assigned without prior written consent of Lender.


17.              CONTROLLING DOCUMENT

To the extent that this Note conflicts with or is in any way incompatible with
any other document related specifically to the loan evidenced by this Note, this
Note shall control over any other such document, and if this Note does not
address an issue, then each other such document shall control to the extent that
it deals most specifically with an issue.


18.              ARBITRATION AND WAIVER OF JURY TRIAL.


A.                 THIS SECTION CONCERNS THE RESOLUTION OF ANY CONTROVERSIES OR
CLAIMS BETWEEN BORROWER OR LENDER, WHETHER ARISING IN CONTRACT, TORT OR BY
STATUTE, INCLUDING BUT NOT LIMITED TO CONTROVERSIES OR CLAIMS THAT ARISE OUT OF
OR RELATE TO (I) THIS NOTE (INCLUDING ANY RENEWALS, EXTENSIONS OR
MODIFICATIONS), OR (II) ANY DOCUMENT RELATED TO THIS NOTE (COLLECTIVELY A
“CLAIM”).  FOR THE PURPOSES OF THIS ARBITRATION PROVISION ONLY, THE TERM
“PARTIES” SHALL INCLUDE ANY PARENT CORPORATION, SUBSIDIARY OR AFFILIATE OF
LENDER INVOLVED IN THE SERVICING, MANAGEMENT OR ADMINISTRATION OF ANY OBLIGATION
DESCRIBED OR EVIDENCED BY THIS NOTE.


B.                 AT THE REQUEST OF BORROWER OR LENDER, ANY CLAIM SHALL BE
RESOLVED BY BINDING ARBITRATION IN ACCORDANCE WITH THE FEDERAL ARBITRATION ACT
(TITLE 9, U.S. CODE) (THE “ACT”).  THE ACT WILL APPLY EVEN THOUGH THIS NOTE
PROVIDES THAT IT IS GOVERNED BY THE LAW OF A SPECIFIED STATE.


C.                 ARBITRATION PROCEEDINGS WILL BE DETERMINED IN ACCORDANCE WITH
THE ACT, THE APPLICABLE RULES AND PROCEDURES FOR THE ARBITRATION OF DISPUTES OF
JAMS OR ANY SUCCESSOR THEREOF (“JAMS”), AND THE TERMS OF THIS SECTION.  IN THE
EVENT OF ANY INCONSISTENCY, THE TERMS OF THIS SECTION SHALL CONTROL.


D.                 THE ARBITRATION SHALL BE ADMINISTERED BY JAMS AND CONDUCTED,
UNLESS OTHERWISE REQUIRED BY LAW, IN ANY U.S. STATE WHERE REAL OR TANGIBLE
PERSONAL PROPERTY COLLATERAL FOR THIS CREDIT IS LOCATED OR IF THERE IS NO SUCH
COLLATERAL, IN TEXAS. ALL CLAIMS SHALL BE DETERMINED BY ONE ARBITRATOR; HOWEVER,
IF CLAIMS EXCEED FIVE MILLION DOLLARS ($5,000,000), UPON THE REQUEST OF ANY
PARTY, THE CLAIMS SHALL BE DECIDED BY THREE ARBITRATORS.  ALL ARBITRATION
HEARINGS SHALL COMMENCE WITHIN NINETY (90) DAYS OF THE DEMAND FOR ARBITRATION
AND CLOSE WITHIN NINETY (90) DAYS OF COMMENCEMENT AND THE AWARD OF THE
ARBITRATOR(S) SHALL BE ISSUED WITHIN THIRTY (30) DAYS OF THE CLOSE OF THE
HEARING.  HOWEVER, THE ARBITRATOR(S), UPON A SHOWING OF GOOD CAUSE, MAY EXTEND
THE COMMENCEMENT OF THE HEARING FOR UP TO AN ADDITIONAL SIXTY (60) DAYS.  THE
ARBITRATOR(S) SHALL PROVIDE A CONCISE WRITTEN STATEMENT OF REASONS FOR THE
AWARD.  THE ARBITRATION AWARD MAY BE SUBMITTED TO ANY COURT HAVING JURISDICTION
TO BE CONFIRMED AND ENFORCED.

Term
Loan                                                                             
5

--------------------------------------------------------------------------------



E.                  THE ARBITRATOR(S) WILL HAVE THE AUTHORITY TO DECIDE WHETHER
ANY CLAIM IS BARRED BY THE STATUTE OF LIMITATIONS AND, IF SO, TO DISMISS THE
ARBITRATION ON THAT BASIS.  FOR PURPOSES OF THE APPLICATION OF THE STATUTE OF
LIMITATIONS, THE SERVICE ON JAMS UNDER APPLICABLE JAMS RULES OF A NOTICE OF
CLAIM IS THE EQUIVALENT OF THE FILING OF A LAWSUIT.  ANY DISPUTE CONCERNING THIS
ARBITRATION PROVISION OR WHETHER A CLAIM IS ARBITRABLE SHALL BE DETERMINED BY
THE ARBITRATOR(S).  THE ARBITRATOR(S) SHALL HAVE THE POWER TO AWARD LEGAL FEES
PURSUANT TO THE TERMS OF THIS AGREEMENT.


F.                  THIS SECTION DOES NOT LIMIT THE RIGHT OF BORROWER OR LENDER:
(I) EXERCISE SELF-HELP REMEDIES, SUCH AS BUT NOT LIMITED TO, SETOFF; (II)
INITIATE JUDICIAL OR NON-JUDICIAL FORECLOSURE AGAINST ANY REAL OR PERSONAL
PROPERTY COLLATERAL; (III) EXERCISE ANY JUDICIAL OR POWER OF SALE RIGHTS, OR
(IV) ACT IN A COURT OF LAW TO OBTAIN AN INTERIM REMEDY, SUCH AS BUT NOT LIMITED
TO, INJUNCTIVE RELIEF, WRIT OF POSSESSION OR APPOINTMENT OF A RECEIVER, OR
ADDITIONAL OR SUPPLEMENTARY REMEDIES.


G.                 THE FILING OF A COURT ACTION IS NOT INTENDED TO CONSTITUTE A
WAIVER OF THE RIGHT OF ANY PARTY, INCLUDING THE SUING PARTY, THEREAFTER TO
REQUIRE SUBMITTAL OF THE CLAIM TO ARBITRATION.


H.                 BY AGREEING TO BINDING ARBITRATION, THE PARTIES IRREVOCABLY
AND VOLUNTARILY WAIVE ANY RIGHT THEY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY CLAIM.  FURTHERMORE, WITHOUT INTENDING IN ANY WAY TO LIMIT THIS AGREEMENT TO
ARBITRATE, TO THE EXTENT ANY CLAIM IS NOT ARBITRATED, THE PARTIES IRREVOCABLY
AND VOLUNTARILY WAIVE ANY RIGHT THEY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
SUCH CLAIM.  THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE PARTIES ENTERING
INTO THIS AGREEMENT.

Borrower represents to Lender that the proceeds of this loan are to be used
primarily for business, commercial or agricultural purposes. Borrower
acknowledges having read and understood, and agrees to be bound by, all terms
and conditions of this Note.

NOTICE OF FINAL AGREEMENT:


19.              THIS WRITTEN PROMISSORY NOTE AND THE LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENT BETWEEN THE PARTIES, AND MAY NOT BE CONTRADICTED BY EVIDENCE
OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE
ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

[Signatures appear on the following page.]

Term
Loan                                                                             
6

--------------------------------------------------------------------------------


LENDER:



 

BORROWER:

BANK OF AMERICA, N.A.



TOR MINERALS INTERNATIONAL, INC.

By:

 

By:

 

Victor N. Tekell

RICHARD BOWERS

Senior Vice President

President and CEO

Signature Page to Promissory Note (Real Estate Term Note)

--------------------------------------------------------------------------------

 